Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
Claim 1,4-16,19-22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Huston et al (2009/0143831) and Faltys et al (2010/0312320) and Libbus et al (2006/0135998).
1.  (Currently amended) A system for treating chronic inflammation in a subject, the
system comprising:
an implantable micro stimulator configured to apply a stimulation dose to a
vagus nerve, wherein the stimulation dose provides a single supra-threshold
pulse or a burst of supra-threshold pulses wherein [[the]]a pulse width of the
single supra-threshold pulse or each of the pulses of the burst of supra-threshold
pulses is from 100 microsec to 1000 micro sec; (In Huston, see at least the abstract, ¶61-64
Which teaches pulses from .1ms to 1 ms to treat inflammation. Further, Huston
doesn’t explicitly teach a microstimulator. However, Faltys teaches a
microstimulator that stimulates the vagus nerve; see at least abstract. To make
the stimulator of Huston into a microstimulator would have been obvious at the
time of filing since only predictable results would occur such as reduced
stimulator size and thus more comfort for the patient. )

wherein the implantable microstimulator comprises a sensor configured to detect electrical activity of the vagus nerve;  (Huston doesn’t explicitly teach such sensor.  However, Libbus teaches sensing electrical activity of the vagus nerve, and using the sensed electrical activity to control or alter the electrical stimulation of the vagus nerve in a closed loop manner; see at least the abstract and ¶3,72.  To use such sensor would have been obvious since it would provide the predictable result of allowing the device to determine if the stimulation is adequate or needs adjustment in a well-known and common manner)
a nerve cuff configured to enclose the implantable micro stimulator and to secure
it around the vagus nerve; and (see at least the abstract and figure 10B of
Faltys.)
a controller adapted to set a dose regimen, wherein the dose regimen comprises
a series of stimulation doses with each stimulation dose followed by an off period
further wherein the controller adjusts the dose based on the electrical activity of the vagus nerve (see at least figure 1 of Huston which shows a
controller, and at least ¶17,61-66 of Huston.  Further, as mentioned above Libbus teaches adjusting the stimulation parameters based upon sensed electrical vagus nerve activity; see at least ¶72.  Further, a controller is taught in at least ¶75 of Libbus)

4, (Currently amended) The system of claim 1, wherein the controller adjusts the off period is adjustable based on the electrical activity of the vagus nerve. (see at least ¶61-66 of Huston.  Further, as mentioned Libbus teaches adjusting parameters based on electrical vagus activity; see at least ¶71,75.  To adjust the off period using the controller, and based on vagus nerve activity, would have been obvious and merely yield predictable results, such as better treatment for the patient. ) 

5. (Currently amended) The system of claim 1, wherein the off period is adjustable based on feedback from [[a]]the sensor, wherein the controller that is configured to measure an indicator of a level of inflammation based on the electrical activity of the vagus nerve. (see at least ¶18 of Huston.  Further, as mentioned Libbus teaches adjusting parameters based on electrical vagus activity; see at least ¶71,75.  To adjust the off period using the controller, and based on vagus nerve activity, would have been obvious and merely yield predictable results, such as better treatment for the patient. The electrical activity of the vagus nerve will reflect the level of inflammation.)



11. (Currently amended) A method of treating chronic inflammation in a patient, the method comprising: applying a series of stimulation doses from a microstimulator to a vagus nerve, wherein the microstimulator is secured to the vagus nerve by a nerve cuff, with each stimulation dose is followed by an off-time (see at least the abstract and ¶61-64 of Huston.
Further, Huston doesn’t explicitly teach a microstimulator. However, Faltys
teaches a microstimulator that stimulates the vagus nerve; see at least abstract.
To make the stimulator of Huston into a microstimulator would have been
obvious at the time of filing since only predictable results would occur such as
reduced stimulator size and thus more comfort for the patient. Further, at least
figure 19B of Faltys teaches a cuff shaped microstimulator. )


detecting electrical activity of the vagus nerve using a sensor of the microstimulator; 
adjusting the simulation dose based on the electrical activity of the vagus nerve, thereby reducing a level of inflammation in the patient, (Huston doesn’t explicitly teach such sensor.  However, Libbus teaches sensing electrical activity of the vagus nerve, and using the sensed electrical activity to control or alter the electrical stimulation of the vagus nerve in a closed loop manner; see at least the abstract and ¶3,72.  To use such sensor would have been obvious since it would provide the predictable result of allowing the device to determine if the stimulation is adequate or needs adjustment in a well-known and common manner.  The electrical activity of the vagus nerve will reflect the level of inflammation.)

wherein each stimulation dose providing comprises only a single supra-threshold stimulus pulse or a burst of supra-threshold pulses, wherein a pulse width of the single supra- threshold pulse or each of the (see at least ¶61-64 of Huston)


19. (Currently amended) The method of claim 11, further comprising: measuring an indicator of a level of inflammation from the electrical activity on the vagus nerve; and adjusting the off-time based on the electrical activity on the vagus nerve.  (see at least ¶18 of Huston.  Further, as mentioned Libbus teaches adjusting parameters based on electrical vagus activity; see at least ¶71,75.  To adjust the off period using the controller, and based on vagus nerve activity, would have been obvious and merely yield predictable results, such as better treatment for the patient. The electrical activity of the vagus nerve will reflect the level of inflammation.)




20. (Currently amended) A method of inhibiting inflammation, the method comprising: applying a series of stimulation doses from a microstimulator to a vagus nerve of the patient, wherein the microstimulator is secured to the vagus nerve by a nerve cuff and further wherein each stimulation dose providing only a single supra-threshold stimulus pulse or a burst of supra-threshold pulses, wherein a pulse width of the single supra- threshold pulse or each of the pulses of the burst of supra-threshold pulses is from 100 microsec to 1000 microsec; (see at least the abstract and ¶61-64 of Huston.
Further, Huston doesn’t explicitly teach a microstimulator. However, Faltys
teaches a microstimulator that stimulates the vagus nerve; see at least abstract.
To make the stimulator of Huston into a microstimulator would have been
obvious at the time of filing since only predictable results would occur such as
reduced stimulator size and thus more comfort for the patient. Further, at least
figure 19B of Faltys teaches a cuff shaped microstimulator. )



detecting electrical activity on the vagus nerve using a sensor of the microstimulator; and adjusting each simulation dose or between each stimulation dose based on the electrical activity of the vagus nerve to maintain (Huston doesn’t explicitly teach such sensor.  However, Libbus teaches sensing electrical activity of the vagus nerve, and using the sensed electrical activity to control or alter the electrical stimulation of the vagus nerve in a closed loop manner; see at least the abstract and ¶3,72,75.  To use such sensor would have been obvious since it would provide the predictable result of allowing the device to determine if the stimulation is adequate or needs adjustment in a well-known and common manner.   Further, as mentioned Libbus teaches adjusting parameters based on electrical vagus activity; see at least ¶72,75.  To adjust the off period using the controller, and based on vagus nerve activity, would have been obvious and merely yield predictable results, such as better treatment for the patient. The electrical activity of the vagus nerve will reflect the level of inflammation.)


Re dependent claims 6-16,21, see office action of 1/8/21.




Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Huston et al (2009/0143831) and Faltys et al (2010/0312320) and Libbus et al (2006/0135998), and further in view of Mann (2001/0034542).
(Huston doesn’t
explicitly teach biphasic pulses. However, it would have been obvious at the
time of filing to use such pulses since they are common in the art and would
merely yield predictable results; see at least ¶44 of Mann.)


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed 

Claim 1,2,4-16,19-22 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1-10 of U.S. Patent No. 9,849,286 in view of Huston et al (2014/0143831), Faltys et al (2010/0312320) and Libbus et al (2006/0135998). 
 Claim 1 of the ‘286 patent teaches all of the subject matter of at least claim 1 of the
present application except for pulse width of .1 ms to 1 ms and the use of a
nerve cuff electrode. As set forth above, Huston teaches vagus nerve
stimulation of .1 ms and 1ms pulse width, ¶19, and Faltys teaches a cuff shaped
nerve stimulator, see abstract.  To use such with the device embodied by the claims
of the ‘286 patent would merely yield predictable results as taught in the
rejections supra.  Also, Huston doesn’t explicitly teach a sensor.  However, Libbus teaches sensing electrical activity of the vagus nerve, and using the sensed electrical activity to control or alter the electrical stimulation of the vagus nerve in a closed loop manner; see at least the abstract and ¶3,72,75.  To use such sensor would have been obvious since it would provide the predictable result of allowing the device to determine if the stimulation is adequate or needs adjustment in a well-known and common manner.   



Claim 1,2,4-16,19-22 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 15-24 of U.S. Patent No. 9,211,410 in view of Huston et al (2014/0143831), Faltys et al (2010/0312320) and Libbus et al (2006/0135998). 
 the ‘410 patent teaches all of the subject matter of at least claims 11,20 of the
present application except for pulse width of .1 ms to 1 ms and the use of a
nerve cuff electrode. As set forth above, Huston teaches vagus nerve
stimulation of .1 ms and 1ms pulse width, ¶19, and Faltys teaches a cuff shaped
nerve stimulator, see abstract.  To use such with the device embodied by the claims
of the ‘410 patent would merely yield predictable results as taught in the
rejections supra.  Also, Huston doesn’t explicitly teach a sensor.  However, Libbus teaches sensing electrical activity of the vagus nerve, and using the sensed electrical activity to control or alter the electrical stimulation of the vagus nerve in a closed loop manner; see at least the abstract and ¶3,72,75.  To use such sensor would have been obvious since it would provide the predictable result of allowing the device to determine if the stimulation is adequate or needs adjustment in a well-known and common manner.   



Claim 1,2,4-16,19-22 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1-20 of U.S. Patent No. 8,788,034 in view of Huston et al (2014/0143831), Faltys et al (2010/0312320) and Libbus et al (2006/0135998). 
Claim 1,11 of the ‘034 patent teaches all of the subject matter of at least claims 1,11,20 of the
present application except for pulse width of .1 ms to 1 ms and the use of a
nerve cuff electrode. As set forth above, Huston teaches vagus nerve
stimulation of .1 ms and 1ms pulse width, ¶19, and Faltys teaches a cuff shaped
nerve stimulator, see abstract.  To use such with the device embodied by the claims
of the ‘034 patent would merely yield predictable results as taught in the
rejections supra.  Also, Huston doesn’t explicitly teach a sensor.  However, Libbus teaches sensing electrical activity of the vagus nerve, and using the sensed electrical activity to control or alter the electrical stimulation of the vagus nerve in a closed loop manner; see at least the .   


THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Scott M. Getzow whose telephone number is (571)272-4946.  The examiner can normally be reached on M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Niketa Patel can be reached on 571-272-4156.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through 






/Scott M. Getzow/Primary Examiner, Art Unit 3792